              Case 2:20-cv-00320-RSM Document 51 Filed 01/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
       JOJO DEOGRACIAS EJONGA,                             CASE NO. C20-0320-RSM-BAT
 9
                      Plaintiff,
10                                                         ORDER GRANTING IN PART
                           v.                              PLAINTIFF’S SECOND MOTION
                                                           FOR EXTENSION OF TIME
11
       STEPHEN SINCLAIR, et al.,
12
                      Defendants.
13

14
            This matter comes before the Court on pro se Plaintiff Ejonga’s Motion for Extension of
15
     Time to Submit Objections to the Report and Recommendation. Dkt. #49. On November 25,
16
     2020, the Honorable Brian A. Tsuchida, United States Magistrate Judge, issued a Report and
17
     Recommendation (“R & R”) recommending granting Defendants’ motion for summary judgment
18
     and dismissal of Plaintiff’s claims. Dkt. #45. Plaintiff requested an extension of the deadline to
19
     file Objections from December 9, 2020 to January 14, 2021 due to challenges with accessing the
20
     law library during the COVID-19 pandemic and the holidays, which this Court granted on
21
     December 11, 2020. Dkt. #48.
22

23
     ORDER GRANTING IN PART PLAINTIFF’S
     MOTION FOR EXTENSION OF TIME
     PAGE - 1
              Case 2:20-cv-00320-RSM Document 51 Filed 01/19/21 Page 2 of 2




 1          Plaintiff now requests a second extension of time to file Objections to the R & R. Dkt.

 2   #49. Plaintiff asks that his deadline be extended an additional 45 days to March 1, 2021 based

 3   on challenges accessing the law library to a COVID-19 outbreak. Id. The Government does not

 4   oppose a “reasonable extension” of time for Plaintiff to submit Objections. Dkt. #50.

 5          The Court finds good cause to extend Plaintiff’s time to respond by thirty (30) days.

 6   Accordingly, finding that good cause exists to extend Plaintiff’s time to respond, it is hereby

 7   ORDERED as follows:

 8          (1) Plaintiff’s Motion, Dkt. #49, is GRANTED IN PART. Plaintiff’s Objections to the

 9   R & R shall be due on or before February 15, 2021. The Clerk should note the matter for

10   February 17, 2021 as ready for consideration if no objection is filed.

11          (2) If objections are filed, any response is due within 14 days after being served with the

12   objections. A party filing an objection must note the matter for the Court’s consideration 14 days

13   from the date the objection is filed and served. The matter will then be ready for the Court’s

14   consideration on the date the response is due.

15          (3) Objections and responses shall not exceed 15 pages.

16          (4) Failure to timely object may affect the right to appeal.

17

18          DATED this 19th day of January, 2021.

19

20

21
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
22

23
     ORDER GRANTING IN PART PLAINTIFF’S
     MOTION FOR EXTENSION OF TIME
     PAGE - 2
